, WESTBURY, NY 11590 516-683-4570 Fax # 516-683-8344 www.myNYCB.com Thomas R .Cangemi Senior Executive Vice President & Chief Financial Officer May 26, 2010 Via EDGAR Sharon M. Blume Assistant Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: New York Community Bancorp, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Form 10-Q for Fiscal Quarter Ended March 31, 2010 Sec File No. 001-31565 Dear Ms. Blume: New York Community Bancorp, Inc. respectfully requests an extension until Monday, June 14, 2010 to respond to the Staff’s comment letter dated May 21, 2010 with respect to the above referenced filings. Please contact the undersigned at (516) 683-4014 if you have any questions. Sincerely, /s/ Thomas R. Cangemi Thomas R. Cangemi Senior Executive Vice President and Chief Financial Officer cc:Lindsay Bryan, SEC Staff Accountant
